      Case 3:18-cv-00230-DPM Document 28 Filed 10/28/19 Page 1 of 1



           IN THE UNITED ST ATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                   JONESBORO DIVISION

WILLIAM WHITFIELD HYMAN;
and NATALIE HYMAN                                          PLAINTIFFS

v.                      No. 3:18-cv-230-DPM

CHRIS KIRKSEY, in his Individual
Capacity; and THE CITY OF WALNUT
RIDGE, ARKANSAS, Through Mayor
Charles Snapp, in his Official Capacity                  DEFENDANTS

                             JUDGMENT
     The amended complaint is dismissed with prejudice. The Court
retains jurisdiction until 29 November 2019 to enforce the settlement.




                                       D.P. Marshall Jr.
                                       United States District Judge
